This action is one of replevin brought by the plaintiff to secure certain goods attached by the defendant, a constable, in an action against Joseph Bienkowski. Bienkowski, prior to April, 1931, had been carrying on a mercantile business and he sold to the plaintiff the stock in trade and good will of that business except certain lines which he reserved to himself. The attachment was subsequently made upon the ground that there had been no such change of possession as made the sale valid against the claims of creditors of Bienkowski. The trial court found, however, that the sale was accompanied by the incidents necessary to make it valid against such creditors. The defendant seeks to attack the finding, but in only three respects has he so complied with the rules as to bring the matter before us. The addition he seeks to have made might properly be granted, but it would not materially change the situation as found by the trial court. The statements in the finding which he seeks to have stricken out were not made *Page 696 
without evidence. The finding must stand substantially as made and it affords sufficient support for the conclusion of the trial court.
   There is no error.